DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ANTHONY THARPE and JACQUELINE BUCHANAN,

                                Appellants,

                                    v.

 NATIONSTAR MORTGAGE LLC, ANY AND ALL UNKNOWN PARTIES
   CLAIMING BY, THROUGH, UNDER, AND AGAINST THE HEREIN
  NAMED INDIVIDUAL DEFENDANT, WHO ARE NOT KNOWN TO BE
 DEAD OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY CLAIM
   AN INTEREST AS SPOUSES, HEIRS, DEVISEES, GRANTEES OR
          OTHER CLAIMANTS, MORTGAGE ELECTRONIC
    REGISTRATION SYSTEMS, INC; VEROLAGO HOMEOWNERS
            ASSOCIATION, INC., JOHN DOE and JANE
                DOE AS UNKNOWN TENANTS IN
                        POSSESSION,
                          Appellees.

                              No. 4D17-3569

                           [August 22, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312008CA013195.

  Anthony Tharpe, Wabasso, pro se, and Jacqueline Buchanan,
Wabasso, pro se.

  Jennifer R. Dixon and James E. Walson of Lowndes, Drosdick, Doster,
Kantor & Reed, P.A., Orlando, for Appellee Nationstar Mortgage LLC.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2